 DURA ELECTRIC LAMPCO.427Although the General Counsel is proposing a rate of 6 percent interest as a uniformpractice in backpay cases because that is a common statutory rate, I notice that theOregon statute does not differ; hence, it is an appropriate rate in this case basedboth on Federal statutes and on the State statute.Because the Board usually computes backpay by quarters of a year, the interestpayable on backpay should be computed on the same basis.Accordingly, I shallrecommend that the Respondent be ordered to pay interest on the backpay dueeach of the discriminatees at the rate of 6 percent per annum commencing at theend of each quarter of the year for which backpay is shown to be due hereunder.The nature and scope of the Respondent's conduct discloses a purpose to defeatself-organization among its employees and a disposition to disregard the rightsguaranteed to employees under the Act, thus demonstrating an underlying attitudeof opposition on the part of the Respondent to the purposes of the Act generally.Because of this, I am convinced that there exists a danger of the commission bythe Respondent, in the future, of other unfair labor practices which will defeat thepolicies of the Act. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor practices,and thus to effectuate the policies of the Act, I shall recommend that the Respond-ent cease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is, and the Independent was, a labor organization within the mean-ing of Section 2 (5) of the Act.3.By the discriminations against Leon Wegener, Gilbert Lehr, George Calabro,Alfred Patrick West, Ray Means, Leon Williams, Ervin Dunn, Jacob Hubert, KeithJackson, Frederick Davis, and Claud Albert Pierce on the dates of their respectivedischarges herein found, and by failing and refusing to reinstate them . . . there-after, because of their union membership, activities, or views, thereby discouragingmembership in the Union, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) of the Act.4.By the aforesaid conduct, and by questioning employees concerning theirunionactivities and sympathies, the Respondent has engaged in andisengaging inunfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication IDuraElectricLamp Co.andTeamsters Industrial & AlliedWorkers Local No. 97, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 22-CA-1288.December 31, 1962DECISION AND ORDEROn November 9, 1962, Trial Examiner Samuel BI. Singer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermediate140 NLRB No. 39. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner?ORDERThe Boardadopts asits Order the Recommended Order of the TrialExaminer.''The Respondent's request for oral argument is hereby denied,as the record,includingthe Respondent's exceptions and brief,adequately presents the issues and the positions ofthe parties.9Member Leedom, for the reasons stated in the dissenting opinion in18i8 Plumbing &Heating Co,138 NLRB 716,would not award interest onbackpay.t Immediately below the signature at the bottom of the notice, the following Is to beadded:NOT® -We will notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed June 27, 1962, by Teamsters Industrial & Allied WorkersLocal No. 97, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called the Union), the General Counsel of theNational Labor Relations Board, by the Regional Director for the Twenty-secondRegion, issued a complaint on July 31, 1962, against Dura Electric Lamp Co. (hereincalled Respondent or the Company).The issue litigated was whether Respondent,in violation of Section 8(a)(3) and (1) of the National Labor Relations Act, asamended, discriminatorily discharged one of its employees, Lucille Oliver.At the hearing before Trial Examiner Samuel M. Singer, which was held inNewark, New Jersey, on October 11, 1962, all parties were represented and wereafforded full opportunity to be beard, to examine and cross-examine witnesses, andto introduce relevant evidence.Although afforded an opportunity to argue theirposition orally and to file briefs, the parties did not avail themselves of it.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent, a New Jersey corporation, operates a plant in Newark, New Jersey,where it manufactures photoflash bulbs and related products.During 1961, a typicalyear, the Company sold and delivered from its Newark plant products of a value inexcess of $50,000, to points outside the State of New Jersey.During the same year,it received at its plant goods and materials of a value in excess of $50,000 frompoints outside that State. I find, as Respondent admits, that Respondentis engagedin commerce within the meaning of the Act,and that the assertion of jurisdiction iswarranted. DURA ELECTRIC LAMP CO.II.THE LABOR ORGANIZATION INVOLVED429The Unionis,and has been at all times material herein,a labor organizationwithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Union's organizational drive and employee Oliver's role in the campaignOn or about June 15, 1962, the Union inaugurated an organizational cam-paign at the Company's Newark plant. The campaign was an extensive one, beingconducted by eight business agents.One of these agents, Chester Holmes, normallyvisited the plant during the employees' 12 to 12:30 lunch period and also after quit-ting time, 4:30 p.m.Holmes succeeded in enlisting the aid of three company em-ployees, one of whom-Lucille Oliver-proved to be the most active one.Oliveragreed to sign a union authorization card and to distribute cards to fellow employees.She signed up 15 to 18 employees in the Union and was instrumental in securingthe help of another employee who likewise solicited memberships.Oliver wouldmeet Holmes at the gate near the plant, during the lunch period, to report on theorganizational progress and to hand over the signed union cards to Holmes.Attimes Holmes would accompany Oliver on her way to lunch or they would walkaround the plant building to discuss the union campaign.'There is no dispute that the Company was fully aware of Oliver's associationwith Business Agent Holmes, as well as the Union's organizational campaign ingeneral.Both Plant Manager Cummis and Company President Portnow concededat the hearing that they could readily see, and did see, from company office windows,certain union organizers conversing with employees in front of the plant.Cummisidentified Oliver as one of the employees he had seen with Holmes.On June 25,2 days before the discharge of Oliver discussed below, Cummis, as he was going outof the building, "came face to face" with Oliver and Holmes as they were transact-ing union business during the lunch hour in front of the building.B. The discharge of Lucille OliverLucille Oliver worked for the Company from September 1961 to June 27, 1962,the date of her discharge.After working 4 or 5 months as an assembly girl shewas promoted to a "scope operator."At the hearing Arthur Keenan, the Company'squality engineer and Oliver's immediate superior or foreman, described Oliver's jobas a most important and difficult one, entailing the testing of flashbulbs for defects,including possible defects in the timing of the lights.No company official evercriticized her work.On the contrary, she was often complimented on her per-formance and at the hearing Plant Manager Cummis characterized her work as"good." She was also entrusted with the task of training another employee as a scopeoperator.The record establishes, however, and I find, that Oliver was frequently tardy inreporting to work in the morning and also was absent on some occasions.Thus,company time records produced at the hearing disclosed that Oliver was tardy oneight occasions in the month of June; however, on four of these occasions the late-ness did not exceed 3 minutes.During the preceding month of May, Oliver wastardy on four occasions-for 1, 3, 11, and 14 minutes, respectively. She was absent1'/2days in June and 3'/z days in May. The time records for preceding monthsdating back to December 1961 disclose a similar pattern of latenesses and absences.The credible evidence establishes that while Plant Manager Cummis never spoketo Oliver about her attendance record, Oliver's immediate supervisor, Keenan, did .2iApparently during the period here Involved another union, not identified in the record,also sought to organize the plant.According to Plant Manager Cummis, various unionshad attempted to organize the plant during the past 8 years but without success. Theplant was last organized 10 years previously when, according to Cummis, the employees"voted [the union involved]out of existence."2The above finding is based on the testimony of Keenan.Although Oliver generallyimpressed me as a credible witness, I do not credit her testimonythatKeenan never spoketo her about her tardiness. It Is hardly likely that Oliver's frequent latenesses-thoughoften only for 3 minutes or less-would escape management attention and comment.Keenan further testified that It was company policy to discharge employees after two warn-ings for lateness and it was pursuant to this policy that he requested Oliver's dischargeafter giving her a second warning.At one point Keenan testified that be had actuallywarned Oliver on at least three occasions.Cummis produced at the hearing a written 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, tardiness was a common occurrence at the plant and admittedly noemployee, other than Oliver, was ever terminated for this reason or for absenteeism.Itwas the Company's policy to dock 15 minutes pay for lateness exceeding 3 min-utes-a policy which was uniformly applied to Oliver and other employees who re-ported late in the morning.Oliver was 15 minutes late to work on Monday, June 25. According to Keenan,he reported the lateness to Cummis, stating that he wanted a replacement for Oliveras "she had now been late so often that he really must take action" in order to avoidinterference with production.3Cummis confirmed Keenan's testimony that Keenanreported Oliver's tardiness on Tuesday, June 26, but Cummis testified that he didnothing about it.He stated that the next day, June 27, "while going over to thetimeclock and just running through the cards to see what time people punch outand punch in," which is "a habit" he followed "once in a while," he noticed thatOliver had beenlate again4and, recalling that Keenan had told him that "as faras he was concerned, we could let her go," he had the office make out Oliver's finalpaycheck and then called Oliver to his office and discharged her.On July 13, 1962, Plant Manager Cummis executed an affidavit for a Board agentin which he recited the events leading to the discharge of Oliver.5 In explaining hisreasons for discharging Oliver, Cummis stated:A quality control inspectoris inmy opinion in a semisupervisory capacityalthough such an inspector has no right to hire & fire or recommend such hiringor firing. I feel that Oliver in such capacity owed her loyalty to the companynot any union.Frankly her activities with the union together with her continuedabsencesgot me pretty sore.In my opinion Oliver had given the Company ample grounds for dischargebecause of her continued absences.Imay have overlooked it but when in my opinion when she became activewith the union she was disloyal to the company who had beenlenientwith her.At the hearing Cummis did not contest the truth of the allegations in his prehearingaffidavit, although he indicated that the "choice of words" were the Board agent'sand not his.Referring to Oliver's conversations with union businessagents in frontof the plant, he testified, "Well, I didn't think it was proper for her to engage in con-versations with them."Elaborating further, he stated that although "anybody hasa right to talk to anybody they please"-and he himself had said "hello"to a unionorganizer-Oliver went much further.Cummis then stated:If Lucille had said hello and walked by, that would have been that .... Asan operator in the particular department that she was in, I feel thatshe is orwas semi-management and wasn't even-couldn't enjoy a union, in my opinion,and I could see no need for her engaging in lengthy conversations.But as forher wanting to do it, that was her right."notice" which,he asserted,was posted on the bulletin boards of the plant 4 or 5 yearspreviously;the notice statedthat employeeswould be dischargedafterthree absences orlatenesses in any givenmonth.Oliver categorically denied thatany company official hadeverwarnedher thather job wasin jeopardybecause of her attendancerecordOliverand anotheremployee likewisedeniedthat theyhad ever seenthe "notice"posted on anybulletin boardsOn cross-examination Cummis concededthatthe "notice"appeared onlyon the firstfloor of the plantand did notappear on the thirdfloorwhere Oliver workedor the second floorwhere the other employee worked. In view ofthe findings and con-clusionshereafter made, particularly with respect to Cummis'own admissionsas to thereasons whichmotivated his discharge of Oliver,I do not findit necessary to resolve theconflictingtestimonyas to the claimedcompany policyregarding dischargesafter warn-ings andas to whether Oliverhad infactreceived two or more warningsprior to herdischarge.s Although Keenan inhis direct examination indicatedthat the interferencein produc-tion was occasionedby the fact that the scopemachine operation required constant atten-tion, he admitted on cross-examinationthat Oliverwas not in fact workingat this opera-tion for some timeprior to her discharge, the operation then being performed by anothergirlwhom Oliverhad trained for this job.& In a prehearing statementmade by Cummis,referred toinfra,Cummis alleged, "I hadno particular reason for doingit [pulling Oliver's card]."5The affidavit was admitted into therecord as a party's admissionagainstinterest.Cummis hadbeen calledby the General Counsel as an adverse witness under Rule 43(b)of the FederalRules of CivilProcedures;later he was called as a witness for Respondent. DURA ELECTRIC LAMP CO.431Concluding FindingsIn view of the admissions of Plant Manager Cummis as to the reasons which mo-tivated his discharge of employee Oliver-as set forth above-a detailed analysisof the evidence and conclusions is superfluous. I have no doubt, as Cummis em-phasized in his prehearing affidavit, that the Company had "ample grounds" for dis-charging Oliver because of excessive tardiness and some absences.Cummis' ad-missions establish, however, that Oliver's attendance record was not the sole reasonfor her discharge.6Cummis regarded Oliver as a valuable and skilled employee andalmost part of management-which, of course, she was not.As Cummis testified,Oliver had not been discharged earlier because she "was doing a good job when shewas in."When, however, Cummis discovered that Oliver had aligned herself withthe Union, he took a more serious view of her derelictions. It is clear from Cummis'admissions, as well as other evidence in the record "that, until the union issue arose,these complained of acts . . . were all condoned and would have been continuedto be condoned; and the straw that broke the back of (Respondent's] tolerance andcondonation was the union activity" of Oliver.Magnolia Petroleum Company v.N.L.R.B.,200 F. 2d 148, 149 (C.A. 5). In short, Oliver's discharge was directedmore at her unionism than at her peculiarities.In view of the foregoing, and the entire record, I find and conclude that thedischarge of Lucille Oliver on June 27, 1962, was discriminatorily motivated inviolation of Section 8(a) (3) and (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recom-mend that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent discriminatorilydischarged Lucille Oliver on June 27, 1962, 1 will recommend that Respondent offerher immediate and full reinstatement, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss of earnings that she may havesuffered by payment to her of a sum of money equal to that which she normallywould have earned from the aforesaid date to the date of Respondent's offer of re-employment, less net earnings during said period.The backpay provided for hereinshall be computed in accordance with the formula stated in F.W. Woolworth Com-pany,90 NLRB 289. Further, it will be recommended that Respondent pay intereston the backpay due Oliver, such interest to be computed at the rate of 6 percentper annum and, utilizing theWoolworthformula, to accrue commencing with thelast day of each calendar quarter of the backpay period on the amount due and owingfor each quarterly period and continuing until compliance with this recommendationis achieved.Isis Plumbing & Heating Co.,138 NLRB 716.Since the discriminatory discharge found herein goes "to the very heart of theAct"(N.L.R.B. v. Entwistle Manufacturing Co.,120 F. 2d 532, 536 (C.A. 4) ), andreflects an attitude of opposition by Respondent to the self-organization of its em-ployees, the commission of the unfair labor practice committed and other unfairlabor practices in the future is reasonably to be anticipated from Respondent's pastconduct.Accordingly, in order to effectuate the policies of the Act, I will recom-mend that Respondent cease and desist from in any manner infringing upon therights of employees guaranteed by the Act.CONCLUSIONS OF LAW1The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.By discriminating in regard to the hire and tenure of employment of LucilleOliver, thereby discouraging membership in the Union, Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By thus interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed by Section 7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.O It is well settled, that even "If employees are discharged partly because of their partici-pation in a campaign to establish a union and partly because of some neglect or delin-quency, there is nonetheless a violation"of the Act.N.L.R.B.v. Jamestown Sterling Corp.,211 F. 2d 725,726 (C.A. 2). 432DECISIONS Or NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record of the case, I recommend that the Respondent,Dura Electric LampCo., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters Industrial & Allied Workers LocalNo. 97, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization of its employees, by discharg-ing or in any other manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form labor organizations, to loin orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in any other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Lucille Oliver, immediate and full reinstatement to her former or a sub-stantially equivalent position, without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of pay she may have suffered as a resultof her discharge, in the manner set forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other data necessary to analyze andcompute backpay.(c)Post at its plant in Newark, New Jersey, copies of the attached notice marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director fortheTwenty-second Region, shall, after being signed by a representative of Re-spondent, be posted by it immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Twenty-second Region, in writing, within20 days from the date of receipt of this Intermediate Report and RecommendedOrder, what steps it has taken to comply herewith.87In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."I In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Teamsters Industrial & Allied Work-ers Local No. 97, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or in any other labor organization of ouremployees, or in any other manner discriminate in regard to their hire or tenureof employment, or aany term or condition of their employment.WE WILL offer to Lucille Oliver immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to any seniorityor other rights previously enjoyed, and make her whole for any loss of paysuffered as a result of the discrimination against her.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist the above-named Union, or any other labor WAITERS & BARTENDERS LOCAL 500, Frrc.433organization,to bargain collectively through representatives of their ownchoosing;to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection;or to refrain from any or all suchactivities.DURA ELECTRIC LAMP CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.Waiters & Bartenders Local 500, Cooks & Waitresses Local 402,Local Joint Executive Board of San Diego Comprising Waiters& Bartenders Local 500 and Cooks & Waitresses Local 402andMissionValley Inn.Case No. f1-CP-13. January 2, 1963DECISION AND ORDERUpon charges duly filed by Mission Valley Inn, herein called Mis-sion or MVI, the General Counsel of the National. Labor RelationsBoard, by the Regional Director for the Twenty-first Region, onApril 5, 1960, issued a complaint alleging that Waiters & BartendersLocal 500, Cooks & Waitresses Local 402, Local Joint ExecutiveBoard of San Diego Comprising Waiters & Bartenders Local 500 andCooks & Waitresses Local 402, herein collectively called the Union,had engaged in and were engaging in unfair labor practices withinthe meaning of Section 8(b) (7) (B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing were duly served upon the parties.With respect to the unfair labor practices, the complaint alleges insubstance that on and after March 11, 1960, although within 12 monthsof a valid election under Section 9 (c) of the Act which did not re-sult in certification of the Union, the Union picketed Mission, anobject thereof being to force and require Mission to recognize andbargain with the Union as the collective-bargaining representativeof its employees, and to force and require the employees to accept andselect the Union as their collective-bargaining representative.On May 5, 1960, all parties to this proceeding filed a stipulationof facts, and a motion to transfer this proceeding directly to theBoard forissuanceof a Decision and Order after the filing of briefsand without further hearing.The stipulation states in substancethat the parties waived their rights to a hearing before a Trial Ex-aminer, and to the issuance of an Intermediate Report, and thatthe charges, complaint, and stipulation of facts should constitute the140 NLRB No. 38.